Citation Nr: 9934200	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether the claim of entitlement to primary service 
connection for thoracic spine disability, to include 
arthritis and degenerative disc disease, is well grounded.  

2.  Entitlement to primary service connection for thoracic 
spine disability, to include arthritis and degenerative disc 
disease. 

3.  Whether the claim of entitlement to secondary service 
connection for thoracic spine disability, to include 
arthritis and degenerative disc disease, is well grounded.  

4.  Entitlement to an increased rating for a lumbar spine 
contusion, currently evalauted as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from July 1964 to July 1968 
and from December 1978 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 rating actions of the VA 
RO and Insurance Center in Saint Paul, Minnesota, which 
denied an evaluation in excess of 20 percent for a contusion 
of the lumbosacral spine and denied primary and secondary 
service connection for degenerative changes of the thoracic 
spine to include degenerative disc disease.  The Board has 
noted that the statement of the case in December 1994 and 
supplemental statements of the case in September 1995 and 
January 1999 refer to the denial of service connection for a 
"ruptured disc".  Review of the record reveals that the so-
called ruptured disc is actually degenerative disc disease of 
the thoracic spine.  The Board has therefore recharacterized 
the first three issues on the title page to reflect this 
fact.  

In a rating decision of January 1999, the evaluation for the 
veteran's service-connected lumbar spine contusion was 
increased to 40 percent disabling, effective February 4, 
1998.  The veteran subsequently moved to Connecticut and his 
claims file was thereupon transferred to the RO in Hartford, 
Connecticut.  Since the Minnesota Department of Veterans 
Affairs executed a VA Form 646 in November 1995 and another 
VA Form 646 in June 1999, it is apparent that the veteran's 
representative has reviewed all the evidence currently of 
record.  Therefore no further review on the part of the 
veteran's representative is necessary prior to appellate 
consideration of the issues certified for appeal at this 
time.  

For reasons made evident below, the issues of entitlement to 
primary service connection for thoracic spine disability, to 
include arthritis and degenerative disc disease, and 
entitlement to an increased rating for a lumbar spine 
contusion will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's claim for primary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, is plausible.  

2.  The veteran's claim for secondary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for primary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999)  

2.  The veteran's claim for secondary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On his July 1964 examination prior to entrance onto his first 
period of active service, the veteran's spine was evaluated 
as normal.  Review of the service medical records for this 
period of active service reveal that the veteran was seen in 
June 1967 after he fell down a ladder and complained of lower 
back pain.  The veteran was hospitalized at a military 
facility in July and August 1967 with an admission diagnosis 
of chronic myofascitis of the low back.  Prior to admission, 
it was reported that the veteran had slightly flexed posture 
and muscle spasms in the left dorsolumbar spine.  During the 
hospitalization, it was reported that X-rays of the 
lumbosacral spine and thoracic spine were normal.  On the 
veteran's July 1968 examination prior to separation from his 
first period of active service, his spine was evaluated as 
normal.  

In a February 1975 statement, Richard C. Strand, M.D., 
reported treating the veteran since November 1974 for a 
strain to the mid back sustained in a work related accident.  
The doctor said that lateral X-rays of the spine revealed 
anterior spurring of the lower portion of T-11 and the upper 
portion of T-12, which he felt was probably due to an old 
injury and not to his present injury.  The doctor noted that 
the veteran said that he had an injury during service and the 
doctor said that he believed that the thoracic spine spurring 
could have possibly occurred at that time.  

During a VA medical examination of November 1978, an X-ray of 
the dorsal spine showed a minimal spur at the inferior plate 
of D11 with rather slight compression of the inferior plate 
only.  

(Reference to clinical findings during the second period of 
service, as they refer to the thoracic spine, as well as the 
possibility of aggravation during the second period of 
service, will be addressed in the Remand.)

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  Service 
connection may be granted for degenerative arthritis if 
manifest to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for disability 
diagnosed after service when the evidence established that 
the disability was present in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a).  The United States Court 
of Appeals for Veterans Claims (Court), in the case of Allen 
v. Brown, 7 Vet. App. 439 (1995), has held that secondary 
service connection may be granted for nonservice-connected 
disability that was aggravated by a service-connected 
disorder.  

The threshold question to be answered in regard to the 
veteran's claims for entitlement to primary and secondary 
service connection for thoracic spine disability, to include 
arthritis and degenerative disc disease is whether he has 
presented well-grounded claims, i.e., claims that are 
plausible.  If he has not, the claims must fail and there is 
no further duty to assist the veteran in the development of 
the claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  For reasons explained below, the evidence of 
record is sufficient to render the veteran's claim for 
primary service connection for thoracic spine disability, to 
include arthritis and degenerative disc disease, well 
grounded.  However, the evidence of record is not sufficient 
to render his claim for secondary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, well grounded.  

According to a decision of the Court, a well-grounded claim 
for primary service connection  requires competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The above evidence indicates that the veteran currently has 
arthritic changes and degenerative disc disease in his 
thoracic spine.  Thus, the first requirement for a well 
grounded claim for primary service connection for thoracic 
spine disability has been met under the Court's decision in 
Caluza.  While the service medical records during the first 
period of service reflect treatment primarily for low back 
rather than mid back symptomatology, the veteran has asserted 
the back injury sustained in 1967, while on active service, 
involved the thoracic spine as well as the lumbar spine.  
Although he is a layman, the veteran is competent to so 
state.  Thus the second requirement for a well grounded claim 
for primary service connection for thoracic spine disability 
has also been met under the Court's decision in Caluza.  The 
February 1975 statement by Richard C. Strand, M.D., 
constitutes competent medical evidence of a nexus between the 
thoracic spine disability first noted after the veteran's 
first period of active service and the injuries that he 
sustained in June 1967, while he was in active service.  
Therefore, the veteran has also met the third requirement for 
a well-grounded claim for primary service connection for a 
thoracic spine disability under Caluza.  

However, the veteran's claim for secondary service connection 
for thoracic spine disability does not meet the criteria for 
a well grounded claim.  The veteran has not provided any 
competent medical evidence that tends to show that his 
current thoracic spine disability is proximately due to or 
the result of his service-connected low back disorder as 
required by 38 C.F.R. § 3.310(a).  While the veteran may 
believe that his thoracic spine disability is the result of 
his service-connected lumbar contusion, he is a layman (i.e. 
a person without medical training or expertise).  He is 
therefore not competent to render a medical opinion regarding 
the etiology of his thoracic spine disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1991).  Without medical evidence showing a 
relationship between his thoracic spine disability and his 
service-connected lumbar spine contusion, his claim for 
secondary service connection for thoracic spine disability is 
not well grounded.  Since that is the case there is no duty 
on the part of the VA to assist in the development of this 
claim under the provisions of 38 U.S.C.A. § 5107(a).  
Accordingly, the veteran's claim for secondary service 
connection for thoracic spine disability must be denied as 
not well grounded.  


ORDER

The veteran's claim for primary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease is well grounded and, to this 
extent the appeal is granted.  

The veteran's claim for secondary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease is not well grounded and, to this 
extent the appeal is denied.  


REMAND

In view of the Board's decision that the veteran's has 
submitted a well grounded claim for primary service 
connection for thoracic spine disability, to include 
arthritis and degenerative disc disease, this issue must be 
considered on the merits.  As noted earlier, a review of the 
record shows that the veteran sustained an injury to his back 
in June 1967.  The service medical records indicate that this 
injury involved primarily the lower back.  The record also 
shows that the veteran was found to have arthritis affecting 
the thoracic spine in late 1974, some six years after 
discharge from his first period of service and prior to his 
second period of active service, which commenced in December 
1978.  

While the veteran's back disability was noted to be 
asymptomatic on his June 1978 examination prior to entrance 
onto his second period of active service, the medical records 
from that period of service reveal considerable treatment for 
back complaints, including pain and muscle spasms in the 
thoracic spine.  X-rays revealed degenerative changes at T10, 
T11, and T12 as well as a "defect" over T12.  An X-ray 
performed during a recent VA medical examination revealed 
calcification over the T9-T10 disc space that indicated a 
possible degenerated disc.  

The above noted evidence raises the possibility that the 
veteran's current thoracic spine pathology was incurred 
during his first period of active service and/or was 
aggravated during his second period of active service.  These 
questions need to be addressed by a VA orthopedic physician 
prior to further appellate consideration of the issue of 
entitlement to primary service connection for thoracic spine 
disability, to include arthritis and degenerative disc 
disease.  

The Board notes further that the VA RO and Insurance Center 
in Saint Paul, Minnesota scheduled the veteran for a VA 
orthopedic examination of his spine in July 1999.  It is 
thereafter indicated that the veteran failed to report for 
two VA examinations in Minnesota; the first on July 14, 1999 
and the second on July 30, 1999.  

In a letter dated August 19, 1999, the veteran's 
representative indicated that the veteran had moved to North 
Granby, Connecticut.  The veteran's representative therefore 
requested that the veteran's claims folder be sent to the RO 
nearest his new residence.  The claims folder was thereupon 
transferred to the RO in Hartford, Connecticut.  That RO sent 
the case to the Board for appellate consideration without any 
further action in regard to the issues now on appeal.  
Inasmuch as the veteran may have left Minnesota prior to the 
scheduling of the July 1999 VA examinations, the Board is of 
the opinion that the veteran should be afforded a VA 
orthopedic examination of his lumbar spine prior to appellate 
consideration of the increased rating issue.  

In addition, the Board observes that the veteran's service-
connected lumbar spine contusion may be evaluated on the 
basis of limitation of lumbar spine motion under Diagnostic 
Code 5292, as well as under Diagnostic Code 5295 for 
lumbosacral strain.  Accordingly, the decision of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be taken into 
account in the evaluation of this disability.  In DeLuca, the 
Court held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a diagnostic code provides for 
compensation based on limitation of motion.  Under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, consideration must 
be given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, and pain on undertaking 
movement.  The Court also stated that the medical examination 
must show that the examiner took into account the functional 
disability due to pain in determining the limitation of 
motion.  

It is also noted that representation of the veteran in this 
appeal is currently provided by the Minnesota Department of 
Veterans Affairs.  Since the veteran has recently moved to 
Connecticut, a question arises as to whether a change in the 
veteran's representation may be appropriate.  This matter is 
further addressed below.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his 
service-connected lumbar spine disorder 
and the etiology of his current thoracic 
spine disability.  All clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
medical records may be studied in detail, 
and the physician must state that the 
claims folder has been reviewed in his 
examination report.  The examiner should 
report the pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of motion in degrees and 
in all planes.  The limitation of motion 
in the veteran's lumbar spine should be 
characterized as slight, moderate, 
severe, or pronounced in degree.  He 
should further comment as to whether any 
current lumbosacral strain produces 
pronounced disability as distinguished 
from severe disability.  This is to 
provide for the possibility of a higher 
rating by analogy to Diagnostic Code 
5293.  See 38 C.F.R. § 4.20.  The 
examiner must also comment on functional 
limitation, if any, caused by the 
veteran's lumbar spine disability in 
light of the provisions of 38 
C.F.R.§§ 4.40, 4.45.  As such, the 
examiner should also report any weakened 
movement, excess fatigability, pain on 
undertaking motion, and incoordination 
caused by the veteran's service-connected 
lumbar spine disability.  If possible, 
the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, pain on undertaking motion, 
or incoordination should be expressed by 
the examiner.  In addition, after the 
clinical examination and following a 
careful review of the clinical records, 
the examining physician should express a 
medical opinion in regard to the 
following questions; (a) was any thoracic 
spine disability found on the current VA 
examination the result of June 1967 
injury to low back which occurred during 
the veteran's first period of active 
service; (b) if the answer to the 
preceding question is in the negative, 
did any thoracic spine disability found 
on the current VA examination increase in 
severity during his second period of 
active service from December 1978 to 
March 1980.  

2.  The RO should contact the veteran and 
inquire as to whether he wishes to retain 
the Minnesota Department of Veterans 
Affairs as his representative during this 
appeal.  If the veteran answers in the 
affirmative, the RO should then contact 
the Minnesota Department of Veterans 
Affairs to ascertain if that organization 
is amenable to continuing such 
representation.  If the veteran expresses 
a wish for representation by another 
service organization or if the Minnesota 
Department of Veterans Affairs declines 
to provide further representation, the RO 
should provide the veteran with the 
necessary forms and information to obtain 
new representation.  If the Minnesota 
Department of Veterans Affairs continues 
to be the veteran's representative in 
this case, the claims folder should be 
forwarded to that organization in 
Minnesota after further adjudication of 
the veteran's claims by the RO and prior 
to the return of the veteran's claims 
file to this Board.  

3.  If the benefits sought as per the 
remanded issues are not granted, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and afford them a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate consideration 
after compliance with the Board's 
instructions in the second paragraph in 
this remand, as applicable.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional, 
clarifying clinical evidence, ensure that the veteran 
receives due process of law, and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






